UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-01455-CJC (SK) Date March 4, 2020

Title David Marshall v. Santa Barbara County Sheriffs Department

 

 

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a wheelchair-bound inmate at the Santa Barbara County Jail seeking to
proceed in forma pauperis with a civil rights complaint against the Santa Barbara County
Sheriffs Department. He claims that the Department failed to provide access to outside
exercise equipment suitable for wheelchair-bound inmates and that Department “rules”
compound this problem by banning other forms of recreation (like books or playing cards) in
the exercise yard. (ECF 1 at 8, 14-15). He seeks a declaratory judgment, injunctive relief, and
monetary damages under 42 U.S.C. § 1983 and Title II of the Americans with Disabilities Act
(“ADA”). He also seeks relief under California’s Unruh Civil Rights Act and Disabled Persons
Act (“DPA”). (Id. at 14-16). Because Plaintiff seeks redress from a governmental entity,
however, the Court must screen the complaint to identify cognizable claims on which relief may
be granted. See 28 U.S.C. § 1915A(a)-(b). For the reasons below, Plaintiffs claims are subject
to dismissal for lack of administrative exhaustion.

First, the Prison Litigation Reform Act of 1995 (“PLRA”) requires prisoners to exhaust
all available administrative remedies before challenging prison conditions under the ADA or
§ 1983. See 42 U.S.C. § 1997e(a); O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060-61 (9th
Cir. 2007). In California, an inmate must complete three levels of formal administrative review
to exhaust a complaint. See 15 Cal. Code Reg. § 3084.7 (2011). An appeal is not exhausted
until the prisoner has completed the third level of review. See id. § 3084.1(b). Yet the
grievance form Plaintiff attached to his complaint, on its face, shows that he has not exhausted
his claims. (ECF 1 at 2, 17). And nothing in the grievance form challenges the ban on
alternative recreation in the exercise yard, so this claim has not been raised even at the first
level. See O’'Guinn, 502 F.3d at 1062. Until Plaintiff exhausts his federal claims fully, the
Court lacks subject matter jurisdiction over this action. See Lira v. Herrera, 427 F.3d 1164,
1170-71 (9th Cir. 2005); see also Eha v. Cal. Ins. for Men, 2015 WL 8664155, at *1 (C.D. Cal.
Dec. 10, 2015) (dismissing action after plaintiff failed to show exhaustion of available
administrative remedies in first amended complaint).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-01455-CJC (SK) Date March 4, 2020

 

 

Title David Marshall v. Santa Barbara County Sheriffs Department

 

Second, the California Government Claims Act requires that plaintiffs administratively
exhaust any claims for damages before filing a suit under the Unruh Act or the DPA. See Cal.
Gov't Code § 945.6(a)-(c); see also Pickering v. Enenmoh, 722 Fed. App’x 695, 696 (9th Cir.
2018) (“Claim presentation requirements under the California Government Claims Act... are
‘elements of the plaintiffs cause of action and conditions precedent to the maintenance of the
action.” (citation omitted)). Yet Plaintiff alleges no “facts demonstrating or excusing
compliance with the claim presentation requirements” of the Act. Butler v. Los Angeles
County, 617 F. Supp. 2d 994, 1001 (C.D. Cal. 2008) (citation omitted); see Archer v. Pixley,
2019 WL 5773661, at *7 (C.D. Cal. Sept. 25, 2019) (requiring plaintiff to allege facts showing
“compliance with the government presentation requirements under California law,” including
“first present[ing] a written claim to the public entity”), adopted by 2019 WL 5748203 (C.D.
Cal. Nov. 5, 2019). Without those facts properly alleged, Plaintiffs claims for damages under
California state law cannot proceed. (ECF 1 at 15).

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE in writing on or before
April 3, 2020 why his complaint should not be dismissed for lack of administrative
exhaustion. Alternatively, Plaintiff may discharge the order to show cause by filing a notice of
voluntary dismissal without prejudice using the attached form CV-09.

Failure to file a voluntary dismissal or a timely response to this order may
result in involuntary dismissal of this action for failure to prosecute. See Fed. R.
Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
